UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2383



LESLIE WRIGHT,

                                             Plaintiff - Appellant,

          versus


MICHAEL EASLEY, Governor; STATE OF        NORTH
CAROLINA, Health and Human Services,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-05-742-5-WW)


Submitted: May 18, 2006                           Decided: May 25, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leslie Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Leslie    Wright   appeals    the   district   court’s   order

dismissing her civil action under 28 U.S.C. § 1915(e)(2)(B) (2000).

We have reviewed the record and find that this appeal is frivolous.

Accordingly, we dismiss the appeal for the reasons stated by the

district court.    Wright v. Easley, No. CA-05-742-5-WW (E.D.N.C.

Nov. 15, 2005).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                              DISMISSED




                                - 2 -